Citation Nr: 1713184	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  05-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic atrial fibrillation.

2.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to medications prescribed to treat service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2008 Board hearing conducted at the RO.  A transcript of that hearing is of record.  The VLJ who conducted the March 2008 hearing is no longer employed at the Board.  In a February 2017 letter, the Veteran was notified that the VLJ who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101(c) (West 2014), he was offered an opportunity to testify at a hearing before a VLJ who could participate in making a final determination on his claims.  The Veteran did not respond.  As such, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.

In Board decisions dated February 2010 and August 2015, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a September 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must again be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for years and it has already been twice remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Pursuant to the August 2015 Board Remand, the Veteran was afforded an October 2015 VA examination with medical opinion as to the claimed chronic atrial fibrillation.  With respect to the question of nexus the examiner stated, "Veteran's condition is less likely than not related to military service.  There is lack of supporting evidence in STR, VVA, VBMS indicating complaints and treatment of the GERD and heart disease while in service."  The examiner continued, "DD-214 in VBMS dates 1969 to 1971, which is less than two years.  Veteran's STR only accounts for treatment of scrotal issues . . . Veteran states he did not develop AFIB until after he got out of service."  Critically, the absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Buchannan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Notably, in the October 2015 VA medical opinion as to the claimed gastrointestinal disability, the examiner provided nearly the same negative nexus opinion as he provided in the October 2015 atrial fibrillation medical opinion with the addition of the following:  "I did not have C-File to review if additional STRs are available."  Accordingly, the examiner admittedly did not review the Veteran's claims file in rendering the opinion as to the gastrointestinal disability and, given that the nexus opinions are essentially identical and are dated on the same day, the Board questions whether the examiner also failed to review the claims file in rendering the opinion as to the chronic atrial fibrillation.

A VA addendum opinion was obtained in August 2016 as to the question of whether the Veteran's gastrointestinal disabilities are caused or aggravated by the medications prescribed to treat his service-connected disabilities.  The examiner stated, "I have reviewed the medications noted and I can find no definitive link between these medicines and any that would result in any aggravation of the Veteran's chronic GI disability.  Therefore, current medication regimen less likely than not aggravates the Veteran's GI disability beyond natural progression."  The examiner did not provide an addendum opinion as to the question of direct service connection.

Crucially, the Board finds that the October 2015 and August 2016 VA medical opinions are inadequate as to the questions of direct service connection as to both the claimed chronic atrial fibrillation and the diagnosed gastrointestinal disabilities.  The October 2015 examiner admittedly did not review the Veteran's claims file prior to rendering his opinion.  Also, as described above, the absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Dalton, supra.  The October 2015 VA examiner relied upon the absence of documentation of atrial fibrillation and gastrointestinal complaints in the Veteran's STRs as the sole rationale provided to support his negative nexus opinions.

The Board, therefore, finds that the medical evidence currently of record is inadequate to resolve the claims of service connection for chronic atrial fibrillation and gastrointestinal disability, and further that additional medical opinions in this regard are warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Due to the deficiencies of the October 2015 and August 2016 VA medical opinions, as outlined above, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain adequate opinions from appropriately qualified VA examiners.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall refer the VA claims file to a physician with appropriate expertise to provide an opinion as to the claimed chronic atrial fibrillation.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

Is it at least as likely as not that any current atrial fibrillation had its onset in service, or within the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

The absence of evidence of treatment for atrial fibrillation in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In this case, the Veteran has contended that his atrial fibrillation manifested during service because he experienced problems with shortness of breath and tiring before others while performing physical training.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. The AOJ shall refer the VA claims file to a physician with appropriate expertise to provide an opinion as to the claimed gastrointestinal disability.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current gastrointestinal disability had its onset in service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that any current gastrointestinal disability was caused by a service-connected disability, to specifically include the medications prescribed to treat his service-connected disabilities?

(c) Is it at least as likely as not that the Veteran's current gastrointestinal disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the medications prescribed to treat his service-connected disabilities?

If the Veteran's current gastrointestinal disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for a gastrointestinal disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, adjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

